DETAILED ACTION 
The present application, filed on 8/22/2016 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 14-15, 21 are amended
b.  Claims 2 are cancelled 
c.  Claims 23-24 are new

Overall, Claims 1, 3-24 are pending and have been considered below.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-24 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 14, Claim 15 and Claim 21 and the therefrom dependent claims are directed respectively to a system, a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 14, (which is repeated in Claims 1, 15, 21) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: obtaining a combination of themes; determine a plurality of object combinations that correspond to the combination of themes; setting a higher priority to information indicating a higher user interest; transmitting the object combination to the user terminal based on the object combination priorities. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an marketing, sales activities or behaviors, i.e. a process aimed at recommending a combination of objects (e.g. food dishes) based on certain user features (e.g. historical buys (herein called themes), place). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (i) the remaining claim elements of the independent claims are directed to: storing history information; receiving a search or a webpage request; obtaining attribute information; determining a theme, a place or a combination of both a theme and a place; obtaining several pieces of history information and combinations thereof. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)).   
(ii) Additionally recited claim elements are: the first association list; the second association list; the place, the theme the combination of both the place and the theme. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
(iii) The recited computing elements,  i.e. computer; information processing device; memory; processor are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(i) Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining claim elements of the independent claims are directed to: storing history information; receiving a search or a webpage request; obtaining attribute information; determining a theme, a place or a combination of both a theme and a place; obtaining several pieces of history information and combinations thereof. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(ii) Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of: the first association list; the second association list; the place, the theme the combination of both the place and the theme. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(iii) After stripping away the abstract idea claim elements, remaining elements of the independent claims are the computing elements, i.e. claim elements directed to computer; information processing device; memory; processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claims 3-6 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: cause at least one of said at least one processor to set the priority. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claims 7-8 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: retrieve the history information. When considered individually, these additional claim elements are comparable to “storing and retrieving information in/from memory”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claims 9-11 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: cause at least one of said at least one processor to determine the object combination. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: retrieve, from the history information database, history information; determine an incomplete combination of pieces of attribute information; retrieve, from the history information database, the incomplete information; cause at least one of said at least one processor to determine the object combination. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “one processor,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “one processor” language, “retrieve” history information, in the context of this claim encompasses the user mentally or manually retrieving information. Further, the limitation of “determine an incomplete combination of pieces of attribute information,” as drafted, is a process that, under its broadest reasonable interpretation, covers a human being determining that the information is incomplete. Furthermore, “retrieve” incomplete history information, in the context of this claim encompasses the user mentally or manually retrieving information that is incomplete. Finally, “cause at least one of said at least one processor to determine the object combination,” in the context of this claim, covers a human being taking action mentally or manually, based on the previously fetched information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent Claim 20 (which is repeated in Claim 22) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine that the attribute information viewed or specified by the user is the theme. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claim 23 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: display the plurality of object combinations. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 23 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: display the tabs of object combinations. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 13, 16-19, 23-24 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the determination code; the priorities; the place; the theme; the display code; the tabs. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. 

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig3A, fig3B and [0038]-[0042], [0044]-[0048] including among others: user terminals; information providing server; network; CPU; ROM; RAM; communication unit; storage unit. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-24 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant respectfully submits that the features of the independent claims are directed to specific improvements that integrate the alleged abstract idea into a practical application that constitute an "Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field", and therefore patent eligible under Prong Two, Step 2A of the Alice Test.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to a campaign test system. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically recommend content to users (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art content recommendation engines, as claimed by Applicant. In spite of disclosing at [0004]-[0005], [0073]-[0074] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art content recommendations engines. Specifically, the application specification discloses at [0005] that the processing program can “accurately recommend” a combination of objects currently desired by the user. Examiner points out that “accurately recommending” is a relative term and reasonable people would reasonably disagree as to which recommendation is more accurate than the other (see MPEP 2173.05(B) and authorities cited therein). Furthermore, the specification discloses at [0073]-[0074] an example of a display screen of information indicating an object combination. However, the specification does not disclose which feature represents an improvement over the state of the art.  
The original disclosure therefore does not suggest that the particular content recommendation engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

Applicant submits “This is advantageous over prior art because it reduces the amount of information presented to the user at a given time while providing information that is most relevant or of higher interest to the user.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner points out that “information most relevant or of higher interest for the user” is a relative term and reasonable people would reasonably disagree as to the information being most relevant or of higher interest (see MPEP 2173.05(B) and authorities cited therein).  

Applicant submits “Additionally, it allows the user to perform a predetermined operation to access less relevant information on the user display. This provides the user with accurate information while reducing the user's search time.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner points out that “accurate information” and “reducing user’s search time” are relative terms and reasonable people would reasonably disagree as to the information being accurate and, in the absence of a reference, as to user’s search time being reduced (see MPEP 2173.05(B) and authorities cited therein).  

Applicant submits “Applicant also submits that the claims of the present application are similar to the claims at issue in Core Wireless Licensing. LG Elecs., Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018) and Example 37 of the 2019 PEG..” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.

Applicant submits “Furthermore, the claims are directed to patent eligible subject matter of an improved display interface similar to Example 3 7 of the 2019 PEG, "Relocation of Icons on a Graphical User Interface".” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. See response immediately above  

Applicant submits “Similarly, independent claims 1, 14, 15 and 21 of the present application recite specific manner of automatically displaying object combinations, based on the user's history and the currently desired object, on the user interface (in tab format) based on priority; providing a specific improvement over prior art, which solves the issue of displaying inaccurate object combinations and inaccurate grouping of those object combinations.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Reciting a “specific manner of automatically displaying object combinations,” in the absence of a reference point, does not necessarily constitute an improvement over the state of the art.  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622